DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “applying a backmetal over the second side of the semiconductor substrate” (see line 8) in conjunction with “removing one or more portions of the backmetal through jet ablating the second side of the semiconductor substrate” (see last 4 lines).
The closest reference is Lee (US 2020/0135661). More specifically, regarding base claim 1, Lee (refer to Figures 1A-1F) teaches a method of forming a semiconductor package, the method comprising: 
forming a plurality of notches (150 of step of Figure 1B, described as “trench” in para 27) into the first side of a semiconductor substrate (100; described as “semiconductor substrate” in para 27);
forming (in step of Figure 1C) an organic material (160, described as “buffer layer” which may be made of an organic material like “epoxy”, as described in para 30) 
thinning (see step of Figure 1E) a second side (100B) of the semiconductor substrate (100) opposite the first side one of to or into (in this case, into the notches – see Figure 1E) the plurality of notches; and 
singulating the semiconductor substrate through the permanent coating material into a plurality of semiconductor packages (see Figure 1G and para 39)
Lee does not teach “stress relief etching the second side of the semiconductor substrate; applying a backmetal over the second side of the semiconductor substrate; removing one or more portions of the backmetal through jet ablating the second side of the semiconductor substrate”. Although application of backmetal, stress relief etching and singulating are individually known process, the prior art does not teach the combination of these processes as recited.
Similarly, claims 7-13 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 7 that requires “applying a backmetal over the second side of the semiconductor substrate” (see line 7) in conjunction with “removing one or more portions of the backmetal coupled with the organic material through jet ablating the second side of the semiconductor substrate” (see last 3 lines). Again, the closest reference is Lee (US 2020/0135661).
Similarly, claims 14-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 14 that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AJAY ARORA/Primary Examiner, Art Unit 2892